DETAILED ACTION
This Office Action is in response to the amendment filed June 16, 2021.  As requested, the specification claims 1 and 5-8 have been amended. 
In response to the amendment, the objection to the specification has been withdrawn.
Applicant’s arguments, see pages 1-9 of the remarks, filed June 17, 2021, with respect to the rejection(s) of claim(s) 1-8 under 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2006/0021622have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 3,518,988 (“Gores”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s information disclosure statement of April 22, 2021 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,518,988 (“Gores”).
Gores discloses a mouth guard that anticipates applicant’s presently claimed invention.  More specifically, Gores discloses a mouth guard (10), comprising: a tray configured to encompass at least anterior teeth of a maxillary arch (see Figs. 1 and 2); wherein the tray includes a single pair of protrusions (constituted by ridges 20, 22) extending away from the tray (as can be seen in Figs. 2 and 3 the ridges extend from the tray), each protrusion is configured to generally overlie a portion of at least one anterior tooth of the maxillary arch (as shown in Fig. 2, the protrusion overlies at least a portion of one anterior tooth); whereby the protrusions are configured to engage at least one tooth of a mandibular arch; and whereby damage to the at least anterior teeth of the maxillary arch is reduced or prevented (see col. 1, lines 40-46, which discloses the mouth guard provides shock absorbent properties and thereby reduces damage to the teeth).
As regards claim 2, Gores discloses the mouth guard of claim 1, wherein the tray is configured to further encompass at least one posterior tooth of the maxillary arch (see Fig. 2).
As regards claim 3, Gores discloses the mouth guard of claim 1, wherein each protrusion is sloped on at least a palate side of the maxillary arch (see Fig. 3 which shows the slope of ridge 22).
As regards claim 4, Gores discloses the mouth guard of claim 1, wherein each protrusion is sloped on at least a labial side of the maxillary arch (see Fig. 3 which shows the slope of ridge 22).
As regards claim 5, Gores discloses a mouth guard that anticipates applicant’s presently claimed invention.  More specifically, Gores discloses a mouth guard, comprising: a tray (u-shaped mouth guard 10) configured to encompass at least anterior teeth of a mandibular arch (see col. 2, lines 36-43, which discloses the guard can be worn on the lower teeth); as shown in Fig. 2, the protrusion overlies at least a portion of one anterior tooth when worn on the lower teeth); wherein the tray includes a single pair of protrusions (constituted by ridges 20, 22) extending away from the tray (see Figs. 2 and 3), each protrusion configured to generally overlie a portion of at least one anterior tooth of the mandibular arch (see col. 2, lines 36-43, which discloses the guard can be worn on the lower teeth); whereby the protrusions are configured to engage at least one tooth of a maxillary arch (when worn on the lower teeth); and whereby damage to the at least anterior teeth of the mandibular arch is reduced or prevented (see col. 1, lines 40-46, which discloses the mouth guard provides shock absorbent properties and thereby reduces damage to the teeth).
As regards claim 6, Gores discloses the mouth guard of claim 5, wherein the tray is configured to further encompass at least one posterior tooth of the mandibular arch (see col. 2, lines 36-43, which discloses the guard can be worn on the lower teeth and therefore would encompass at least one tooth of the mandibular arch).
As regards claim 7, Gores discloses the mouth guard of claim 5, wherein each protrusion is sloped on at least a palate side of the mandibular arch (see Fig. 3 which shows the slope of ridge 22).
As regards claim 8, Gores discloses the mouth guard of claim 5, wherein each protrusion is sloped on at least a labial side of the mandibular arch (see Fig. 3 which shows the slope of ridge 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786